Case:18-18627-JGR Doc#:43 Filed:03/13/19                   Entered:03/13/19 13:52:22 Page1 of 4



                            UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF COLORADO

In re:                                          )
                                                )
DENNIS K. OBDUSKEY,                             )
                                                )      Case No.: 18-18627-JGR
                                                )      Chapter 13
Debtor.                                         )

                      CONFIRMATION STATUS REPORT FORM 3015-1.4

       The debtor(s) through counsel submits the following status report pursuant to L.B.R.
3015-1 and state(s) as follows:

Part 1 Report

The Debtor(s) filed for chapter 13 relief on 10/2/2018.     The Debtor(s) attended his 11 U.S.C. §
341 (a) meeting of creditors on 11/15/2018.

Part 2 Notice & Service Date

The last plan to be noticed and served was dated 10/2/2018 at docket no. 2.

List all prior plans and dates of filing:

 Plan                               Date of Filing                   Docket No.
 Chapter 13 Plan &                  10/2/2018                        2
 Condensed Plan
 1st Amended Plan                   12/20/18                         34




Part 3 Objections

        No objections have been filed to the last plan.
        The following objections have been filed:

 Name of Objecting Party                                                   Docket No.
Case:18-18627-JGR Doc#:43 Filed:03/13/19            Entered:03/13/19 13:52:22 Page2 of 4




AND

      The debtor complied with the “Meet & Confer” requirements of L.B.R. 3015-1.

Part 4 Summary of Objections

 Objection                                      Debtor’s response
                                                The debtor has retained Clyde Laut &
                                                Associates, PO Box 3395, Pueblo, CO 81005,
                                                telephone (719) 595-0211, to perform an
                                                appraisal. The debtor believes the home in
                                                Pueblo is, because of age and condition, in
                                                below average condition. If this assumption
                                                is correct, the debtor will need to file a 2nd
                                                amended plan. If the value given the house
                                                proves to be correct, the debtor would simply
                                                file a Verification of Confirmable Plan. The
                                                appraiser has indicated that his report shall be
                                                ready on or about March 20 to March 27,
                                                2019. Accordingly, the debtor requests that
                                                this matter be held over pending receipt of the
                                                appraiser’s report.




Part 5 Resolution of Objections by Amended Plan

Use this section if the debtor intends to resolve the objection(s) by filing an amended plan.

       a.     Filing of Amended Plan.

                    The debtor already has filed an amended plan, dated ___, at docket no.
                     ___. The amended plan makes the following changes: ______.

                    The debtor intends to file an amended plan within 2 weeks. The amended
                     plan will make the following changes: See above.

       b.     Treatment of Objections by Amended Plan.
Case:18-18627-JGR Doc#:43 Filed:03/13/19              Entered:03/13/19 13:52:22 Page3 of 4



                    The amended plan is intended to resolve all of the objections filed;

                    The amended plan is intended to resolve only certain objections as
                     described:

                     1.      (List objection and explain how it is resolved by amended plan)
                             _______________________________________.

                     2.      _______________________________________.

       c.     Notice of Amended Plan:

                    Notice to all creditors: The debtor contends notice of the plan must be
                     served on the chapter 13 trustee and all creditors and parties in interest.

                    Request to limit notice: The debtors requests notice of the amended plan
                     be limited for the following reasons: ______________________.

       d.     Objection Time Period for Amended Plan:

                    Objection deadline pursuant to Fed.R.Bankr.P. 2002(a): The debtor
                     contends notice of the amended plan should be for the full objection
                     period set forth in Fed.R.Bankr.P. 20012(a).

                    Request to shorten time period: The debtor requests the objection period
                     set forth in Fed.R.Bankr.P. 2002 (a) be shortened to ___ days. The reason
                     for this is: ___________.

Part 6 Resolution of Objections by Judicial Determination

Use this section if the debtor intends to resolve the objection(s) by judicial determination
without an amended plan.

                    The debtor requests judicial determination of all outstanding objections.

                    The debtor requests judicial determination of only certain objections
                     raising the following outstanding issues:

                     1. ____________.
                     2. ____________.

                    The hearing will require presentation of evidence. The debtor anticipates
                     the court time necessary to determine this contested matter will be ___
                     hours. The debtor anticipates ___ witnesses will be called to testify.
Case:18-18627-JGR Doc#:43 Filed:03/13/19              Entered:03/13/19 13:52:22 Page4 of 4



                     The hearing will require legal argument only.

Part 7 Other Information Regarding the Status of Case

Provide any other information on the status of the case and confirmation issues that the
debtor wishes to bring to the Court’s attention.

Nothing further.

       Respectfully submitted this 13th day of March, 2019.

                                     Law Office of Stephen H. Swift, P.C.

                                     _/s/ Stephen H. Swift______________
                                     Stephen H. Swift, #14766
                                     Attorneys for Debtor(s)
                                     733 East Costilla Street
                                     Suites A & B
                                     Colorado Springs, CO 80903
                                     (719) 520-0164
                                     (719) 520-0248 fax transmission
                                     E-mail: stephen.swift@swiftlaw.net

                                 CERTIFICATE OF MAILING

I certify that a copy of the following was mailed, postage prepaid, this 13th day of March, 2019
to the following persons:

VIA E-MAIL TO:

Dennis K. Obduskey
604 Alpine Avenue
Pueblo, CO 81005

VIA ECF TO:

Douglas B. Kiel, Esq.
Chapter 13 Trustee
4725 South Monaco Street
Suite 120
Denver. CO 80237

Clerk, US Bankruptcy Court                          [E-filed only]

                                             _/s/ Stephen H. Swift______
